Case 19-34054-sgj11 Doc 1160 Filed 10/09/20                     Entered 10/09/20 22:24:54               Page 1 of 25

 Matthew A. Clemente (admitted pro hac vice)
 Dennis M. Twomey (admitted pro hac vice)
 Alyssa Russell (admitted pro hac vice) Sidley
 Austin LLP
 One South Dearborn Street
 Chicago, Illinois 60603
 Telephone: (312) 853-7000
 Facsimile: (312) 853-7036

 Penny P. Reid
 Paige Holden Montgomery
 Juliana L. Hoffman
 Sidley Austin LLP
 2021 McKinney Avenue
 Suite 2000
 Dallas, Texas 74201
 Telephone: (214) 981-3300
 Facsimile: (214) 981-3400




                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     In re:                                                           Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P.1                               Case No. 19-34054-sgj11

                    Debtor.                                           Objection Deadline:
                                                                      October 30, 2020 @ 5:00 p.m. (CT)
                                                                      Hearing Date: Scheduled only if necessary

          SUMMARY COVER SHEET FOR THE NINTH MONTHLY APPLICATION
         OF FTI CONSULTING, INC. FOR ALLOWANCE OF COMPENSATION AND
               REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
                 AUGUST 1, 2020 TO AND INCLUDING AUGUST 31, 2020




 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20                                   Entered 10/09/20 22:24:54                           Page 2 of 25



  Name of Applicant:                                                        FTI Consulting, Inc.
  Authorized to Provide Professional Services                               Official Committee of Unsecured Creditors of
  to:                                                                       Highland Capital Management, LP
  Date of Retention:                                                        November 6, 2019 by Order entered January
                                                                            9, 2020
  Period for which Compensation and                                         August 1, 2020 – August 31, 2020
  Reimbursement is Sought:
  Amount of Compensation Sought as Actual,                                  $198,616.32 (80% of $248,270.40)
  Reasonable and Necessary:
  Amount of Expense Reimbursement Sought                                    $0.00
  as Actual, Reasonable and Necessary:



 This is a:           ☒ monthly                      ☐ interim                  ☐ final application.

 This is FTI Consulting, Inc.’s ninth monthly fee application.




                                   PRIOR MONTHLY APPLICATIONS FILED
                                                         Monthly Applications to which No Objection
                                   Requested                           has been filed
 Date Filed;    Period                                      CNO                        Expenses                                         Total
                               Fees         Expenses                   Fees (80%)                     Date Paid    Amount Paid
 Docket No. Covered                                      Docket No.                     (100%)                                       Outstanding
  1/21/2020; 11/06/2019 -                                 2/12/2020;                                  3/18/2020;
  #378        11/30/2019 $     402,843.60 $     4,687.35 #444        $    322,274.88 $     4,687.35   6/10/2020    $   407,530.95 $            -
  2/12/2020; 12/1/2019 -                                  3/5/2020;                                   3/18/2020;
  #442        12/31/2019       361,519.20       3,955.12 #502             289,215.36       3,955.12   6/10/2020    $   365,474.32              -
  3/12/2020;  1/1/2020 -                                  4/3/2020;                                   4/13/2020;
  #517         1/31/2020       514,259.10          79.00 #561             411,407.28          79.00   6/10/2020    $   514,338.10              -
  3/23/2020;  2/1/2020 -                                  4/14/2020;
  #544         2/29/2020       479,214.00          59.62 #583             383,371.20          59.62   6/10/2020    $   479,273.62              -
  5/19/2020;  3/1/2020 -                                  6/10/2020;
  #640         3/31/2020       596,922.75      14,937.66 #728             477,538.20      14,937.66   7/2/2020     $   492,475.86        134,322.21
  5/28/2020;  4/1/2020 -                                  6/22/2020;
  #675         4/30/2020       612,447.30       6,702.95 #768             489,957.84       6,702.95   7/2/2020     $   496,660.79        129,192.41
  7/14/2020;  5/1/2020 -                                  8/14/2020;
  #830         5/31/2020       279,163.35       1,874.65 #959             223,330.68       1,874.65   8/21/2020    $   225,205.33        281,038.00
  8/10/2020;  6/1/2020 -                                  9/1/2020;
  #934         6/30/2020       410,232.15         440.33 #934             328,185.72         440.33                $          -          410,672.48
  9/11/2020;  7/1/2020 -
  #1055        7/31/2020       228,112.90       1,392.77 N/A              182,490.32       1,392.77                $          -          229,505.67
             Total        $ 3,884,714.35 $    34,129.45              $ 3,107,771.48 $    34,129.45                 $ 2,980,958.97   $ 1,184,730.77




                                                                       ii
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20                        Entered 10/09/20 22:24:54             Page 3 of 25




                              SUMMARY OF TOTAL FEES AND HOURS
                          BY PROFESSIONALS AND PARAPROFESSIONALS2

 PROFESSIONAL                                             POSITION                 RATE       HOURS      TOTAL FEES
     Samuel Star                                  Sr Managing Dir              $ 1,125.00         28.2 $     31,725.00
     Darryl Steinberg                             Sr Managing Dir                  1,125.00       10.0       11,250.00
     Conor Tully                                  Sr Managing Dir                  1,085.00       30.4       32,984.00
     Scott D. Friedland                           Sr Managing Dir                   985.00        11.8       11,623.00
     Matthew Greenblatt                           Sr Managing Dir                   985.00         1.4        1,379.00
     Adam Berry                                   Sr Managing Dir                   880.00         1.2        1,056.00
     Daniel O'Brien                               Managing Dir                      875.00        75.6       66,150.00
     Thomas Sterner                               Managing Dir                      730.00         8.0        5,840.00
     Claudia Jocelyn                              Director                          780.00         2.0        1,560.00
     Earnestiena Cheng                            Director                          735.00       119.9       88,126.50
     Jocelyn Sum                                  Director                          580.00         0.5             290.00
     Eghosa Obaseki                               Director                          690.00         0.5             345.00
     Ellory Brunner                               Consultant                        455.00        60.5       27,527.50

     Total                                                                                      350.0      279,856.00

 Less: Voluntary Reduction                                                                                 (27,585.60)
                                           2
 Less: Additional Voluntary Reduction                                                                       (4,000.00)

     Grand Total                                                                                           248,270.40
                                                  Blended Rate:                $    709.34




 2
     FTI reviewed the Interim Fee Period and applied an additional voluntary reduction to address certain items.

                                                             iii
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20                          Entered 10/09/20 22:24:54             Page 4 of 25




                              STATEMENT OF FEES BY PROJECT CATEGORY3

 TASK DESCRIPTION                                                                            HOURS            FEES
      1 Current Operating Results & Events                                                          10.7 $      6,842.50
      2 Cash & Liquidity Analysis                                                                   11.5        7,208.50
      9 Analysis of Employee Comp Programs                                                           4.2        3,218.50
     10 Analysis of Tax Issues                                                                      13.5       13,968.50
     11 Prepare for and Attend Court Hearings                                                        0.6           441.00
     14 Analysis of Claims/Liabilities Subject to Compromise                                        24.2       15,377.00
     15 Analyze Intercompany Claims, Related Party Transactions, Substantive Consolidation           6.8        5,159.00
     16 Analysis, Negotiate and Form of POR & DS                                                   120.0       97,032.50
     18 Potential Avoidance Actions & Litigation                                                    13.7       12,505.50
     19 Case Management                                                                             12.2       12,371.00
     20 General Mtgs with Debtor & Debtors' Professionals                                           14.6       11,844.00
     21 General Mtgs with UCC & UCC Counsel                                                         49.5       44,820.00
     22 Meetings with Other Parties                                                                 15.7       12,149.00
     24 Preparation of Fee Application                                                              11.4        7,175.00
     27 Information Request Preparation and Follow Up                                                7.7        3,965.50
     28 Case Administration                                                                          7.8        4,767.00
     30 Asset Due Diligence                                                                          2.5        2,367.50
     32 Proposed Transactions                                                                       23.4       18,644.00

     Total                                                                                        350.0      279,856.00

 Less: Voluntary Reduction                                                                                   (27,585.60)
                                             3
 Less: Additional Voluntary Reduction                                                                         (4,000.00)

     Grand Total                                                                                             248,270.40




 3
     FTI reviewed the Interim Fee Period and applied an additional voluntary reduction to address certain items.

                                                               iv
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20                     Entered 10/09/20 22:24:54               Page 5 of 25




                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


     In re:                                                           Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P.1                               Case No. 19-34054 (SGJ)

                      Debtor.



     NINTH MONTHLY APPLICATION OF FTI CONSULTING, INC. FOR ALLOWANCE
           OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
       THE PERIOD FROM AUGUST 1, 2020 TO AND INCLUDING AUGUST 31, 2020

              Pursuant to sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy

 Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule

 2016-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Northern

 District of Texas (the “Local Rules”), and the Delaware Court’s Order Establishing Procedures

 for Interim Compensation and Reimbursement of Expenses of Professionals, entered on November

 14, 2019 [Docket No. 136] (the “Interim Compensation Procedures Order”), FTI Consulting, Inc.

 (“FTI”), financial advisor for the Official Committee of Unsecured Creditors (the “Committee”)

 in the above-captioned chapter 11 case (the “Chapter 11 Case”), hereby files this ninth monthly

 application (this “Application”) for (a) interim allowance and payment of compensation for

 professional services to the Committee during the period from August 1, 2020 to and including

 August 31, 2020 (the “Fee Period”) in the amount of $198,616.32, representing 80% of the

 $248,270.40 of fees incurred by FTI for professional services to the Committee during the Fee

 Period and (b) reimbursement of 100% of the actual and necessary expenses incurred by FTI



 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54      Page 6 of 25




 during the Fee Period in connection with such services in the amount of $0.00. In support of this

 Application, FTI respectfully represents as follows:

                                         BACKGROUND

        1.      On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

 District of Delaware (the “Delaware Court”). The Debtor has continued in possession of its

 properties and has continued to operate and manage its business as a debtor in possession pursuant

 to sections 1107(a) and 1108 of the Bankruptcy Code.

        2.      On October 29, 2019, the United States Trustee for the District of Delaware (the

 “U.S. Trustee”) filed its Notice of Appointment of Committee of Unsecured Creditors [Docket No.

 65].

        3.      On November 14, 2019, the Delaware Court signed the Interim Compensation

 Procedures Order, authorizing certain professionals and members of any official committee

 (“Professionals”) to submit monthly applications for interim compensation and reimbursement for

 expenses, pursuant to procedures specified therein. The Interim Compensation Procedures Order

 provides, among other things, that a Professional may submit monthly fee applications. If no

 objections are made within twenty-one (21) days after service of the monthly fee application the

 Debtor is authorized to pay the Professional eighty percent (80%) of the requested fees and one

 hundred percent (100%) of the requested expenses. Beginning with the period ending December

 31, 2019 and at three-month intervals or such other intervals convenient to the Court, each

 Professional shall file and serve an interim application for allowance of the amounts sought in its

 monthly fee applications for that period. All fees and expenses paid are on an interim basis until

 final allowance by the Court.



                                                 2
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20            Entered 10/09/20 22:24:54         Page 7 of 25




        4.      On December 4, 2019, the Delaware Court entered an order transferring venue of

 this case from the District of Delaware to the Northern District of Texas [Docket No. 1084].

        5.      The Committee retained FTI as its financial advisor as of November 6, 2019,

 pursuant to the Order Authorizing the Retention of FTI Consulting, Inc. as Financial Advisor for

 the Official Committee of Unsecured Creditors [Docket No. 336] (the “Retention Order”). The

 Retention Order authorizes FTI to be compensated in accordance with the terms and conditions

 set forth in the Committee’s application to retain FTI, subject to FTI’s application to the Court.



                            SUMMARY OF SERVICES RENDERED

        6.      Attached hereto as Exhibit A is a detailed statement of FTI’s hours expended and

 fees incurred during the Fee Period. FTI’s professionals and paraprofessionals expended a total

 of 350.0 hours in connection with the Chapter 11 Case during the Fee Period. All services for

 which FTI is requesting compensation were performed for or on behalf of the Committee. The

 services rendered by FTI during the Fee Period are grouped into the categories set forth in Exhibit

 A and in the summary cover sheets prefixed to this Application.             The professionals and

 paraprofessionals who provided services to the Committee during the Fee Period are also identified

 in Exhibit A and in the summary cover sheets.

                                  VALUATION OF SERVICES

        7.      As noted above, the amount of time spent by each FTI professional and

 paraprofessional providing services to the Committee during the Fee Period is set forth in the

 summary attached hereto as Exhibit A. The rates reflected on Exhibit A are FTI’s customary

 hourly rates for work of this character. The reasonable value of the services rendered by FTI for

 the Fee Period as financial advisor to the Committee in this Chapter 11 Case is $279,856.00. FTI

 has applied a voluntary reduction, reducing the total fees sought in this Application to $248,270.40.

                                                  3
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54       Page 8 of 25




        8.      In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

 the fees requested are fair and reasonable given (a) the complexity of this Chapter 11 Case, (b) the

 time expended, (c) the nature and extent of the services rendered, (d) the value of such services,

 and (e) the costs of comparable services other than in a case under this title.

        9.      Although every effort has been made to include all fees and expenses incurred

 during the Fee Period, some fees and expenses might not be included in this Application due to

 delays caused by accounting and processing during the Fee Period. FTI reserves the right to make

 further application to this Court for allowance of such fees and expenses not included herein.

 Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

 Rules, the Local Rules, and the Interim Compensation Procedures Order.

                            [Remainder of Page Intentionally Left Blank]




                                                   4
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54   Page 9 of 25




        WHEREFORE, FTI requests (a) interim allowance and payment of compensation for

 professional services to the Committee during the Fee Period in the amount of $198,616.32,

 representing 80% of the $248,270.40 of fees incurred by FTI for professional services to the

 Committee during the Fee Period, and (b) reimbursement of 100% of the actual and necessary

 expenses incurred by FTI during the Fee Period in connection with such services in the amount of

 $0.00, for a total interim award of $248,270.40.

 Dated: October 9, 2020                                 Respectfully submitted,

                                                        FTI CONSULTING

                                                        /s/ Conor P. Tully
                                                        Conor P. Tully
                                                        Three Times Square
                                                        New York, NY 10036
                                                        Telephone: (212)-841-9335




                                                    5
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20            Entered 10/09/20 22:24:54        Page 10 of 25




                            CERTIFICATION OF CONOR P. TULLY

  Conor P. Tully, pursuant to 28 USC Section 1746, declares as follows:

          1.      I am a senior managing director of the applicant firm, FTI Consulting, Inc.

  (“FTI”). I make this certification in accordance with Appendix F of the Local Bankruptcy Rules

  of the United States Bankruptcy Court for the Northern District of Texas (“Appendix F”)

  regarding the contents of statements for compensation and expenses.

          2.      I have read the ninth Monthly Statement of FTI Consulting, Inc. for

  Compensation and for Reimbursement of Expenses for the Period from August 1, 2020 through

  August 31, 2020 (the “Application”).

          3.      Pursuant to section I.G of Appendix F, I hereby certify to the best of my

  knowledge, information and belief, formed after reasonable inquiry, that (a) the compensation

  and expense reimbursement sought by FTI is in conformity with Appendix F, except as

  specifically noted in the Statement, and (b) the compensation and expense reimbursement

  requested by FTI are billed at rates in accordance with practices no less favorable than those

  customarily employed by the applicant and generally accepted by the applicant’s clients.

          4.      I have reviewed the requirements of the Guidelines for Reviewing Applications

  for Compensation and Reimbursement of Expenses by Attorneys in Large Chapter 11 Cases,

  effective November 1, 2013 (the “Guidelines”) and I believe that the Application complies with

  the Guidelines.

          5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

  is true and correct.

      Executed on this 9th day of October, 2020


                                                      /s/ Conor P. Tully
                                                      Conor P. Tully
Case 19-34054-sgj11 Doc 1160 Filed 10/09/20   Entered 10/09/20 22:24:54   Page 11 of 25




                                     EXHIBIT A

                                 FEES STATEMENT
                  Case 19-34054-sgj11 Doc 1160 Filed 10/09/20          Entered 10/09/20 22:24:54          Page 12 of 25
                                                            EXHIBIT A


Task Date        Name                    Title             Hours       Narrative
 1      8/1/2020 O'Brien, Daniel         Managing Dir              0.1 Review margin reports and summary equity in brokerage accounts

  1       8/3/2020 Brunner, Ellory       Consultant                1.0 Review June 2020 MOR as docketed and distribute to FTI team.

  1       8/4/2020 Brunner, Ellory       Consultant                1.5 Review Schedule of Investments as provided by the Debtor ahead of
                                                                       the UCC/BOD call.
  1      8/4/2020   Brunner, Ellory      Consultant                0.3 Review daily margin reports from DSI.
  1      8/5/2020   Brunner, Ellory      Consultant                0.3 Review daily margin reports from DSI.
  1      8/6/2020   O'Brien, Daniel      Managing Dir              0.2 Review recent trade and brokerage account balances
  1      8/7/2020   O'Brien, Daniel      Managing Dir              0.1 Review brokerage account balances update from DSI
  1     8/11/2020   Brunner, Ellory      Consultant                0.6 Call with internal FTI team to discuss margin update.
  1     8/11/2020   Brunner, Ellory      Consultant                0.3 Review daily margin report from DSI and integrate into UCC update
                                                                       presentation.
  1     8/11/2020 Cheng, Earnestiena     Director                  1.2 Update team on margin portfolio analysis and other workstreams
                                                                       ahead of UCC call.
  1     8/11/2020 Cheng, Earnestiena     Director                  0.7 Process edits to margin account presentation and send out to Sidley
                                                                       team.
  1     8/11/2020   Cheng, Earnestiena   Director                  2.3 Analyze margin accounts to provide edits to summary slide
  1     8/13/2020   O'Brien, Daniel      Managing Dir              0.2 Review DSI update on brokerage account holdings and values
  1     8/13/2020   Brunner, Ellory      Consultant                0.3 Review daily margin reports from DSI.
  1     8/17/2020   O'Brien, Daniel      Managing Dir              0.1 Review update from DSI on brokerage account balances and transfer
                                                                       to East West Bank
  1     8/17/2020 Brunner, Ellory        Consultant                0.3 Review daily margin report from DSI and note major cash transfer to
                                                                       operating account.
  1     8/20/2020 O'Brien, Daniel        Managing Dir              0.1 Review of daily update on brokerage account balances and trades

  1     8/21/2020 O'Brien, Daniel        Managing Dir              0.1 Review of daily update on brokerage account balances and trades

  1     8/27/2020 O'Brien, Daniel        Managing Dir           0.8 Mediation kick off meeting and break out to separate rooms
  1     8/28/2020 O'Brien, Daniel        Managing Dir           0.1 Review update on brokerage account holdings, equity value and
                                                                    trades
   1    8/31/2020 O'Brien, Daniel        Managing Dir           0.1 Review brokerage account balances and trade update
1 Total                                                        10.7
   2    7/29/2020 Brunner, Ellory        Consultant             1.6 Review payment detail file from cash forecast documents provided
                                                                    by DSI and update internal expense analysis.
  2     7/29/2020 Brunner, Ellory        Consultant             0.5 Correspond with DSI regarding cash flow forecast to date through
                                                                    week beginning 7/13.
  2     7/29/2020 Brunner, Ellory        Consultant             1.5 Review updated cash forecast documents from DSI and send
                                                                    summary memorandum to FTI team on same.
  2      8/5/2020 Brunner, Ellory        Consultant             0.3 Correspond with DSI on administrative expenses.
  2     8/11/2020 O'Brien, Daniel        Managing Dir           0.5 Review of, edit of and correspondence on cash and liquidity
                                                                    deliverable report to UCC before issuance
  2     8/13/2020 Brunner, Ellory        Consultant             1.7 Review docket and update internal expense analysis.
  2     8/14/2020 Cheng, Earnestiena     Director               1.1 Discuss plan cash flow forecast and employee claims with DSI.

  2     8/17/2020 Brunner, Ellory        Consultant                0.6 Call with internal FTI team to discuss receipt of CLO payments.

  2     8/18/2020 Star, Samuel           Sr Managing Dir        0.4 Review 13 week cash flow forecast analysis for UCC and provide
                                                                    comments to team.
  2     8/18/2020 O'Brien, Daniel        Managing Dir           0.9 Review, edit and discuss cash forecasts summary slide for UCC and
                                                                    footnotes on subsequent 8 weeks
  2     8/18/2020 Cheng, Earnestiena     Director               0.1 Discuss liquidity and other items with DSI team.
  2     8/18/2020 Cheng, Earnestiena     Director               1.1 Review cash flow slides prepared by internal team members.
  2     8/19/2020 O'Brien, Daniel        Managing Dir           1.0 Review of source cash flow files and internal discussion in
                                                                    preparation for UCC preparation
   2    8/19/2020 Cheng, Earnestiena     Director               0.2 Discuss cash flow commentary with internal team.
2 Total                                                        11.5
   9    8/14/2020 Cheng, Earnestiena     Director               0.9 Review and discuss employee claims and impact on claims pool
                                                                    with Counsel
  9     8/14/2020 Cheng, Earnestiena     Director               1.3 Analyze employee claims information from the Debtor
                    Case 19-34054-sgj11 Doc 1160 Filed 10/09/20           Entered 10/09/20 22:24:54          Page 13 of 25
                                                             EXHIBIT A


Task Date       Name                      Title             Hours       Narrative
 9    8/17/2020 Obaseki, Eghosa           Director                  0.5 Research employee compensation matters.
 9    8/17/2020 O'Brien, Daniel           Managing Dir              1.1 Revisit Bonus summaries and compensation reports and correspond
                                                                        on insiders and employee claims
   9    8/17/2020 Cheng, Earnestiena      Director                  0.4 Review insider bonuses and impact on claims pool.
9 Total                                                             4.2
  10     8/3/2020 Steinberg, Darryl       Sr Managing Dir           0.7 Review and Comment on Mediation Statement to provide tax
                                                                        perspectives
  10        8/4/2020 Steinberg, Darryl    Sr Managing Dir           0.4 Review and Comment on Mediation Statement to provide tax
                                                                        perspectives
  10        8/5/2020 Steinberg, Darryl    Sr Managing Dir           1.6 Review Debtor tax distribution implications as related to proposed
                                                                        transaction.
  10        8/7/2020 Steinberg, Darryl    Sr Managing Dir           1.4 Review Debtor tax distribution implications as related to proposed
                                                                        transaction.
  10       8/10/2020 Jocelyn, Claudia     Director                  2.0 Texas COD income rules
  10       8/10/2020 Steinberg, Darryl    Sr Managing Dir           0.6 Review/Comment on Tax Sections in HCM Disclosure Statement-
                                                                        Status of 2008-9 Partnership Tax Distribution & IRS Audit.

  10       8/11/2020 Steinberg, Darryl    Sr Managing Dir           0.3 Debtor tax distribution implications as related to proposed
                                                                        transaction.
  10       8/11/2020 Steinberg, Darryl    Sr Managing Dir           0.5 Review/Comment on Tax Sections in HCM Disclosure Statement-
                                                                        Status of 2008-9 Partnership Tax Distribution & IRS Audit.

  10       8/11/2020 Cheng, Earnestiena   Director                  1.1 Discuss tax issues with internal team re: Plan and DS.
  10       8/17/2020 Steinberg, Darryl    Sr Managing Dir           0.7 Discussion on Open Tax Items and Potential Tax Claims Against
                                                                        Debtor.
  10       8/18/2020 Steinberg, Darryl    Sr Managing Dir           0.9 Discussion on Disclosure Statement and References to Partnership
                                                                        Tax Distributions Claim Status.
  10       8/20/2020 Steinberg, Darryl    Sr Managing Dir           0.4 Review potential tax consequences from prepetition transaction.

  10       8/26/2020 Steinberg, Darryl    Sr Managing Dir           0.8 Discussion on Disclosure Statement and References to Partnership
                                                                        Tax Distributions Claim Status.
  10       8/27/2020 Steinberg, Darryl    Sr Managing Dir           0.5 Review potential tax consequences from prepetition transaction.

  10       8/28/2020 Steinberg, Darryl    Sr Managing Dir           0.6 Review potential tax consequences from prepetition transaction.

  10       8/31/2020 Steinberg, Darryl    Sr Managing Dir           0.6 Review potential tax consequences from prepetition transaction.

  10       8/31/2020 O'Brien, Daniel      Managing Dir           0.4      Review and correspond on tax diligence and next steps
10 Total                                                        13.5
  11       8/19/2020 Cheng, Earnestiena   Director               0.6      Participate in court hearing re: Acis/Debtor scheduling.
11 Total                                                         0.6
  14        8/4/2020 Brunner, Ellory      Consultant             0.7      Review Pension Benefit Guaranty Corporation proof of claims.
  14        8/4/2020 Brunner, Ellory      Consultant             0.3      Review Patrick Daughtery proof of claim.
  14        8/7/2020 O'Brien, Daniel      Managing Dir           0.3      Internal review and correspondence on claims summary received
                                                                          from DSI
  14        8/7/2020 Cheng, Earnestiena   Director                  0.9    Review updated claims charts for distribution to the UCC provided
                                                                          by DSI.
  14       8/10/2020 O'Brien, Daniel      Managing Dir              1.4   Review, discussion and correspond on Debtor's contract review
                                                                          database and assumption/rejection/assignment status status and
                                                                          potential impact on claims.
  14       8/10/2020 Star, Samuel         Sr Managing Dir           0.1   Review article on Debtor and UCC member objections to UBS
                                                                          claim.
  14       8/10/2020 Brunner, Ellory      Consultant                1.6   Review J. Dondero's objection to Acis Capital Management's claim
                                                                          and create summary.
  14       8/10/2020 Brunner, Ellory      Consultant                1.5   Review HCMLP's objection to Acis Capital Management's proof of
                                                                          claim and create summary.
  14       8/10/2020 Brunner, Ellory      Consultant                1.8   Review UBS's objection to Acis Capital Management's proof of
                                                                          claim and create summary.
  14       8/10/2020 Brunner, Ellory      Consultant                0.9   Review HCMLP's objection to IFA's proof of claim and create
                                                                          summary.
                  Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54          Page 14 of 25
                                                             EXHIBIT A


Task Date       Name                      Title             Hours         Narrative
 14   8/10/2020 Cheng, Earnestiena        Director                  0.5    Edit and send latest claims file to Sidley team to circulate to the
                                                                          UCC.
  14     8/10/2020 Cheng, Earnestiena     Director                  1.9    Analyze Debtor's contract analysis to understand impact on claims
                                                                          pool.
  14     8/10/2020 Cheng, Earnestiena     Director                  0.3    Discuss Debtor's contract analysis with internal team to discuss
                                                                          impact on claims pool.
  14     8/11/2020 Brunner, Ellory        Consultant                1.4   Review HCMLP's objection to UBS's proof of claim and create
                                                                          summary.
  14     8/11/2020 Brunner, Ellory        Consultant                1.5   Review Redeemer Committee's objection to UBS's proof of claim
                                                                          and create summary.
  14     8/11/2020 Brunner, Ellory        Consultant                1.6   Review Acis Capital Management's response to HCMLP's claim
                                                                          objection and create summary.
  14     8/11/2020 Cheng, Earnestiena     Director                  0.3    Discuss contracts analysis with DSI and update Sidley team.
  14     8/14/2020 O'Brien, Daniel        Managing Dir              0.3   Discuss internally and correspond on convenience claim class
                                                                          makeup
  14     8/14/2020 Cheng, Earnestiena     Director                  1.3    Analyze convenience class claims based on comments from UCC
                                                                          members.
  14     8/17/2020 O'Brien, Daniel        Managing Dir              0.5   Claims chart update and summary review and related
                                                                          correspondence
  14     8/17/2020 Cheng, Earnestiena     Director                  0.7    Create convenience class schedule for UCC reflecting updated Plan
                                                                          treatment.
  14     8/18/2020 Star, Samuel           Sr Managing Dir           0.6   Review analysis of claims by class including projected allowable
                                                                          amounts.
  14     8/19/2020 Cheng, Earnestiena     Director                  0.1    Review contracts analysis provided by DSI.
  14     8/20/2020 Cheng, Earnestiena     Director                  0.7    Review contracts analysis.
  14     8/25/2020 Star, Samuel           Sr Managing Dir           0.3   Review analysis of proposed convenience class and mechanics to
                                                                          address UCC concerns.
  14     8/25/2020 Cheng, Earnestiena     Director                  0.8    Respond to queries from UCC members and DSI re: Plan claims
                                                                          treatment.
  14     8/25/2020   Cheng, Earnestiena   Director                  0.4    Discuss latest claims analysis with DSI team.
  14     8/25/2020   Cheng, Earnestiena   Director                  0.7    Discuss latest claims analysis with FTI and Sidley teams.
  14     8/25/2020   Cheng, Earnestiena   Director                  0.7    Process edits to latest claims analysis for the UCC.
  14     8/27/2020   O'Brien, Daniel      Managing Dir              0.1   Review summary of Redeemer Committee/Crusader Settlement

14 Total                                                        24.2
  15     8/3/2020 Sterner, Thomas         Managing Dir           0.2 Telephone conference with internal FTI team to discuss status of
                                                                     CLO Holdco discovery.
  15     8/10/2020   Sterner, Thomas      Managing Dir           0.2 Preliminary research regarding potential related party.
  15     8/10/2020   Cheng, Earnestiena   Director               0.2 Review related parties as listed in claims file.
  15     8/24/2020   Cheng, Earnestiena   Director               0.3 Discuss Hunter Mountain tax issues with internal team.
  15     8/24/2020   Cheng, Earnestiena   Director               0.8 Discuss mediation with internal team.
  15     8/24/2020   Cheng, Earnestiena   Director               0.3 Provide details to Sidley team re: mediation
  15     8/24/2020   Cheng, Earnestiena   Director               1.3 Review documents for submission to the mediator.
  15     8/24/2020   Cheng, Earnestiena   Director               0.6 Discuss documents for submission to the mediator with internal
                                                                     team.
  15     8/27/2020 Sterner, Thomas        Managing Dir           0.3 Review summary of potential prepetition transaction; Provide edits
                                                                     to document.
  15     8/27/2020 Sterner, Thomas        Managing Dir           1.2 Review and analyze documents related to rabbi trusts of Dondero
                                                                     and Okada; Provide observations to FTI team.
  15     8/27/2020 Sterner, Thomas        Managing Dir           0.2 Provide input on search terms for CLO Holdco.
  15     8/28/2020 Sterner, Thomas        Managing Dir           0.7 Conduct review of various of documents to provide additional search
                                                                     terms for CLO Holdco.
  15     8/28/2020 Tully, Conor           Sr Managing Dir        0.5 Call to review and discuss Hunter Mountain
15 Total                                                         6.8
  16      8/1/2020 O'Brien, Daniel        Managing Dir           0.2 Correspondence on plan issues and scheduling of plan discussions
                                                                     with Board
  16      8/3/2020 Star, Samuel           Sr Managing Dir        0.8 Call with team re: analysis needed for mediation statement.
  16      8/3/2020 O'Brien, Daniel        Managing Dir           0.6 Team meeting to catch up on and allocate responsibilities on content
                                                                     of mediation statement
                 Case 19-34054-sgj11 Doc 1160 Filed 10/09/20              Entered 10/09/20 22:24:54           Page 15 of 25
                                                             EXHIBIT A


Task Date        Name                     Title             Hours         Narrative
 16     8/3/2020 Greenblatt, Matthew      Sr Managing Dir           1.4   Review of draft mediation statement and correspondence with team
                                                                          regarding comments, feedback and additional language.
 16      8/3/2020   Friedland, Scott D.   Sr Managing Dir           1.8   Continue review of mediation statement.
 16      8/3/2020   Friedland, Scott D.   Sr Managing Dir           1.1   Review of mediation statement.
 16      8/3/2020   Sum, Jocelyn          Director                  0.5   Review and discuss draft mediation statement.
 16      8/3/2020   Berry, Adam           Sr Managing Dir           1.2   Participate on call with FTI regarding forensic analysis and
                                                                          mediation statement; Review of draft mediation statement.
 16      8/3/2020 Brunner, Ellory         Consultant                1.8   Update distributable value analysis and send to FTI team for review.

 16      8/3/2020   Brunner, Ellory       Consultant                0.5   Prepare document production for distribution to the Committee.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.3    Review list of mediation diligence items provided by DSI.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.3    Review mediation statement drafted by Counsel.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.7    Participate in internal call re: coordination of edits to mediation
                                                                          statement.
 16      8/3/2020 Cheng, Earnestiena      Director                  0.5    Discuss mediation statement and plan issues with Sidley team.
 16      8/3/2020 Cheng, Earnestiena      Director                  0.8    Create workstream outline for mediation statement and plan issues
                                                                          for internal team.
 16      8/3/2020 Cheng, Earnestiena      Director                  1.6    Analyze diligence materials provided for the UCC ahead of
                                                                          mediation.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.6    Discuss mediation diligence materials with Sidley team.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.8    Analyze distributable value analysis inputs.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.2    Review distributable value analysis
 16      8/3/2020   Cheng, Earnestiena    Director                  3.1    Draft notes receivables section to mediation statement.
 16      8/3/2020   Cheng, Earnestiena    Director                  0.7    Review other mediaton sections provided by Counsel.
 16      8/3/2020   Tully, Conor          Sr Managing Dir           0.7   Call to discuss comments and review of mediation statement
 16      8/3/2020   Brunner, Ellory       Consultant                0.9   Participate in meeting with FTI team to discuss updates to mediation
                                                                          statement and distributable value analysis to be included as an
                                                                          exhibit.
 16      8/3/2020 Cheng, Earnestiena      Director                  0.3   Catch up with internal team and Sidley on mediation statement.
 16      8/4/2020 Sterner, Thomas         Managing Dir              0.6   Review and revise UCC draft mediation statement.
 16      8/4/2020 Sterner, Thomas         Managing Dir              0.5   Participate in meeting with FTI team to discuss and finalize elements
                                                                          of UCC mediation statement.
 16      8/4/2020 Sterner, Thomas         Managing Dir              1.9   Draft language for section on CLO Holdco and Highland
                                                                          foundations in UCC draft mediation statement.
 16      8/4/2020 O'Brien, Daniel         Managing Dir              1.2   Preview of BOD presentation including monetization progress and
                                                                          corporate governance issues
 16      8/4/2020 O'Brien, Daniel         Managing Dir              2.3   Review of asset values, distributable value analysis and mediation
                                                                          statement
 16      8/4/2020   Friedland, Scott D.   Sr Managing Dir           0.9   Review revisions to mediation statement.
 16      8/4/2020   Brunner, Ellory       Consultant                2.3   Update distributable value analysis with comments from team.
 16      8/4/2020   Cheng, Earnestiena    Director                  0.5    Participate in mediation diligence call with DSI team.
 16      8/4/2020   Cheng, Earnestiena    Director                  1.0    Process edits to mediation statement.
 16      8/4/2020   Cheng, Earnestiena    Director                  1.7   Create mediation statement package.
 16      8/4/2020   Cheng, Earnestiena    Director                  0.8    Review edits to mediation statement and comments from internal
                                                                          team.
 16      8/5/2020 Star, Samuel            Sr Managing Dir           0.7   Call with Sidley re: analysis needed for mediation statement.
 16      8/5/2020 Star, Samuel            Sr Managing Dir           0.9   Review distributable value analysis for mediation statement and
                                                                          provide comments to team.
 16      8/5/2020 Brunner, Ellory         Consultant                0.5   Correspond with team re: committee response to plan issues.
 16      8/5/2020 Brunner, Ellory         Consultant                0.3   Discuss post-effective date interest rate accruing on unpaid claims
                                                                          with team.
 16      8/5/2020 O'Brien, Daniel         Managing Dir              0.4   Correspond and discuss internally on mediation statement and
                                                                          distributable value
 16      8/5/2020 O'Brien, Daniel         Managing Dir              0.3   Review of developments, related discussions and correspondence on
                                                                          governance structure for Trusts' oversight board and identity of
                                                                          trustees
 16      8/5/2020 O'Brien, Daniel         Managing Dir              1.1   Illustrative distributable value analysis development for mediation
                                                                          statement and internal correspondence on same
 16      8/5/2020 Brunner, Ellory         Consultant                1.8   Process updates to distributable value analysis from internal FTI
                                                                          team.
                 Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54           Page 16 of 25
                                                            EXHIBIT A


Task Date        Name                    Title             Hours         Narrative
 16     8/5/2020 Cheng, Earnestiena      Director                  0.8    Provide comments to questions from Counsel re: mediation
                                                                         statement.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.3    Discuss AUM responses and distributable valye analysis with
                                                                         internal team.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.8    Discuss proposed asset transaction value bridge and other mediation
                                                                         diligence items with DSI team.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.5    Discuss distributable value analysis and potential changes with
                                                                         internal team.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.3    Update mediation related diligence list.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.3    Review mediation and Plan related workstreams.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.6    Participate in discussion with Sidley team re: mediation statement
                                                                         and Plan diligence.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.2    Provide mediation diligence to Sidley team.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.9    Revise distributable value analysis to reflect comments from Sidley
                                                                         team.
 16      8/5/2020 Cheng, Earnestiena     Director                  0.4    Revise distributable value analysis to reflect comments from internal
                                                                         team team.
 16      8/6/2020 O'Brien, Daniel        Managing Dir              0.5   Review revised mediation statement issued by counsel for discussion

 16      8/6/2020 O'Brien, Daniel        Managing Dir              0.3 Call on distributable value analysis edits
 16      8/6/2020 Cheng, Earnestiena     Director                  0.9 Revise distributable value analysis to reflect comments from internal
                                                                       team team.
 16      8/6/2020 Cheng, Earnestiena     Director                  1.9 Process edits to asset base summary based on comments from
                                                                       Counsel.
 16      8/6/2020 Cheng, Earnestiena     Director                  0.8 Discuss mediation statement and timeline with internal team.
 16      8/7/2020 Star, Samuel           Sr Managing Dir           0.3 Develop asset collection risk levels for distributable value analysis in
                                                                       mediation statement.
 16      8/7/2020 Star, Samuel           Sr Managing Dir           0.9 Review and comment on Sidley revisions to distributable value
                                                                       analysis for mediation statement.
 16      8/7/2020 Star, Samuel           Sr Managing Dir           1.8 Review and comment on latest draft of mediation statement.
 16      8/7/2020 O'Brien, Daniel        Managing Dir              0.7 Participate in team meeting on mediation statement edits for counsel

 16      8/7/2020 Cheng, Earnestiena     Director                  0.9 Participate in call with internal team re: mediation statement and
                                                                       asset base summary.
 16      8/7/2020 Cheng, Earnestiena     Director                  1.5 Process edits to asset base summary based on comments from
                                                                       internal team.
 16      8/7/2020 Cheng, Earnestiena     Director                  0.4 Discuss comments on asset base summary with Counsel.
 16      8/7/2020 Cheng, Earnestiena     Director                  0.4 Revise mediation statement to reflect comments from internal team.

 16      8/7/2020 Cheng, Earnestiena     Director                  0.8 Discuss asset base summary and additoinal comments for mediation
                                                                       statement with internal team.
 16      8/7/2020 Cheng, Earnestiena     Director                  0.3 Process edits to asset base summary and send to Counsel.
 16     8/10/2020 Star, Samuel           Sr Managing Dir           0.8 Review draft disclosure statement and provide comments to team.

 16     8/10/2020   O'Brien, Daniel      Managing Dir              1.2   Review latest version of Plan circulated by Sidley
 16     8/10/2020   O'Brien, Daniel      Managing Dir              1.4   Disclosure Statement mark up, correspondence and discussion
 16     8/10/2020   Cheng, Earnestiena   Director                  0.3   Prepare agenda re: plan and mediation
 16     8/10/2020   Cheng, Earnestiena   Director                  2.8   Provide comments to Debtor's Disclosure Statement draft.
 16     8/10/2020   Cheng, Earnestiena   Director                  0.6   Review contracts analysis, partially with Counsel.
 16     8/10/2020   Cheng, Earnestiena   Director                  1.9   Provide additional comments to Debtor's Disclosure Statement draft.

 16     8/11/2020 Star, Samuel           Sr Managing Dir           0.7 Review revised disclosure statement, including estimated recoveries
                                                                       by class.
 16     8/11/2020 Brunner, Ellory        Consultant                1.9 Update margin analysis slide for UCC update presentation and send
                                                                       to FTI team for review.
 16     8/11/2020 Brunner, Ellory        Consultant                0.8 Process edits to margin update slide from internal FTI team.
 16     8/12/2020 Star, Samuel           Sr Managing Dir           0.1 Review email communication from UCC member re: Debtor's
                                                                       request to support exclusivity extension and filing POR.
 16     8/13/2020 Star, Samuel           Sr Managing Dir           0.1 Review UCC member responses to POR filing and exclusivity
                                                                       requests.
                Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54           Page 17 of 25
                                                           EXHIBIT A


Task Date       Name                    Title             Hours         Narrative
 16   8/13/2020 Star, Samuel            Sr Managing Dir           0.1   Review Sidley email re: redacted plan filed under seal, exclusivity
                                                                        requests and mediator discussions.
 16    8/13/2020 O'Brien, Daniel        Managing Dir              1.0   Review unredacted Plan circulated by Counsel
 16    8/13/2020 Cheng, Earnestiena     Director                  0.7    Review filed plan document and other Plan status updates.
 16    8/13/2020 Cheng, Earnestiena     Director                  0.5    Discuss litigation trust RFP and other follow-up items with team

 16    8/14/2020 O'Brien, Daniel        Managing Dir              0.5 Correspond on and review counsel correspondence on Plan issues

 16    8/14/2020 Cheng, Earnestiena     Director                  0.4 Provide comments to draft RFP and distribute to team
 16    8/17/2020 Star, Samuel           Sr Managing Dir           0.5 Develop list of liquidation/litigation trustee.
 16    8/17/2020 Star, Samuel           Sr Managing Dir           0.6 Review and provide comments to Sidley on Litigation Trustee RFP.

 16    8/17/2020 O'Brien, Daniel        Managing Dir              0.1 Mark up of RFP Trustee document
 16    8/17/2020 Cheng, Earnestiena     Director                  0.3 Revise RFP materials and reciruclate to Sidley and FTI teams.
 16    8/17/2020 Tully, Conor           Sr Managing Dir           0.5 Conference call with FTI team to review mediation status and Plan
                                                                      issues
 16    8/18/2020 Star, Samuel           Sr Managing Dir           0.3 Review claims treatment by class in filed POR.
 16    8/21/2020 Cheng, Earnestiena     Director                  0.3 Discuss fund waterfall diligence provided by DSI team with internal
                                                                      team.
 16    8/24/2020 Star, Samuel           Sr Managing Dir           0.9 Develop analysis for mediator on asset valuations and monetization
                                                                      risk and claims by POR class.
 16    8/24/2020 Star, Samuel           Sr Managing Dir           0.5 Call with Sidley re: mediation logistics and analysis needed for
                                                                      mediators on asset valuations and monetization risk and claims by
                                                                      POR class.
 16    8/24/2020 Cheng, Earnestiena     Director                  0.2 Review list of potential trustees to distribute to UCC.
 16    8/24/2020 Cheng, Earnestiena     Director                  2.7 Create asset base support materials for mediation in preparation for
                                                                      mediation.
 16    8/24/2020 Cheng, Earnestiena     Director                  2.6 Continue to create asset base support materials for mediation in
                                                                      preparation for mediation.
 16    8/24/2020   Cheng, Earnestiena   Director                  1.4 Create claims support for mediators ahead of mediation.
 16    8/24/2020   Tully, Conor         Sr Managing Dir           0.5 Conference call recap and prep re: mediation
 16    8/24/2020   Tully, Conor         Sr Managing Dir           0.8 Conference call with FTI team to review mediation planning
 16    8/25/2020   Star, Samuel         Sr Managing Dir           0.6 Review analysis of investments and other assets recovery rates for
                                                                      mediator.
 16    8/25/2020 Star, Samuel           Sr Managing Dir           0.4 Review analysis of claims by POR class for mediator.
 16    8/25/2020 O'Brien, Daniel        Managing Dir              1.6 Review draft asset value and claim slides for mediator and call
                                                                      internally to direct edits on each
 16    8/25/2020 O'Brien, Daniel        Managing Dir              1.0 Correspond with team members and counsel throughout the day on
                                                                      asset and claims package for mediators
 16    8/25/2020 Cheng, Earnestiena     Director                  1.3 Discuss and process edits to claims and asset base support for
                                                                      mediators ahead of mediation.
 16    8/25/2020 Cheng, Earnestiena     Director                  0.3 Discuss asset base summary and claims analysis with internal team.

 16    8/25/2020 Cheng, Earnestiena     Director                  0.2 Discuss mediation preparation with internal team.
 16    8/26/2020 Star, Samuel           Sr Managing Dir           0.8 Develop analysis of potential claims against former principals for
                                                                      mediator.
 16    8/26/2020 Star, Samuel           Sr Managing Dir           0.7 Call with mediators, Debtors and UCC re: game plan and logistics.

 16    8/26/2020 O'Brien, Daniel        Managing Dir              1.5 Review draft Financial Projections received from DSI and initial
                                                                      review of assumptions
 16    8/26/2020 O'Brien, Daniel        Managing Dir              2.2 Revisit prior reports to UCC folder in preparation for mediation
                                                                      sessions
 16    8/26/2020 O'Brien, Daniel        Managing Dir              0.7 Prepare for and participate with mediators and all case parties in test
                                                                      run on virtual Mediation medium
 16    8/26/2020 Cheng, Earnestiena     Director                  1.5 Prepare for UCC call re: materials proposed to be sent to the
                                                                      mediator
 16    8/26/2020 Cheng, Earnestiena     Director                  0.5 Prepare for call with UCC re: mediation materials and other items.

 16    8/26/2020 Cheng, Earnestiena     Director                  0.5 Participate in call with Sidley team re: mediation materials, plan
                                                                      issues, and other items.
                  Case 19-34054-sgj11 Doc 1160 Filed 10/09/20           Entered 10/09/20 22:24:54          Page 18 of 25
                                                             EXHIBIT A


Task Date       Name                      Title             Hours       Narrative
 16   8/26/2020 Cheng, Earnestiena        Director                  0.8 Participate in UCC call re: mediation materials, plan issues and
                                                                        other items.
  16     8/26/2020 Cheng, Earnestiena     Director                  0.3 Discuss mediation case issues and other pages with internal team.

  16     8/26/2020 Cheng, Earnestiena     Director                  0.5 Participate in call with UCC member's advisor re: asset base
                                                                        summary.
  16     8/26/2020   Cheng, Earnestiena   Director                  0.8 Review follow-up materials related to mediation.
  16     8/26/2020   Tully, Conor         Sr Managing Dir           0.9 Mediation prep call with FTI team
  16     8/26/2020   O'Brien, Daniel      Managing Dir              1.0 Team call on planning for Mediator Sessions and readiness
  16     8/27/2020   Star, Samuel         Sr Managing Dir           0.7 Call with team re: follow ups to UCC mediation session and
                                                                        preparation for next week's sessions.
  16     8/27/2020 Star, Samuel           Sr Managing Dir           0.4 Review asset and claims analysis in preparation for discussion with
                                                                        mediator.
  16     8/27/2020 Star, Samuel           Sr Managing Dir           0.2 Mediation session with UCC re: prospective on claims and asset
                                                                        values.
  16     8/27/2020 Star, Samuel           Sr Managing Dir           0.2 Mediation session with UCC members to prepare for upcoming
                                                                        session with mediator.
  16     8/27/2020 Star, Samuel           Sr Managing Dir           0.6 Opening session with all mediation parties re: ground rules, process
                                                                        and timeline.
  16     8/27/2020 O'Brien, Daniel        Managing Dir              0.2 Edits to transfers as a basis for potential avoidance actions
  16     8/27/2020 O'Brien, Daniel        Managing Dir              1.8 Preparation for mediation session and q/a from mediators
  16     8/27/2020 O'Brien, Daniel        Managing Dir              1.5 Participate in mediation break out session with UCC and Sidley and
                                                                        Mediators
  16     8/27/2020   Cheng, Earnestiena   Director                  0.6 Discuss miscellaneous diligence items with DSI team.
  16     8/27/2020   Cheng, Earnestiena   Director                  0.7 Participate in mediation prep session with Debtors, and others
  16     8/27/2020   Cheng, Earnestiena   Director                  0.3 Coordinate with internal team re: mediation preparation.
  16     8/27/2020   Cheng, Earnestiena   Director                  0.9 Discuss mediation materials for UCC and mediators.
  16     8/27/2020   Cheng, Earnestiena   Director                  2.0 Process edits to mediation materials for mediator team.
  16     8/27/2020   Cheng, Earnestiena   Director                  0.8 Participate in opening mediation session.
  16     8/27/2020   Cheng, Earnestiena   Director                  0.3 Discuss process and mediation materials with internal team.
  16     8/27/2020   Cheng, Earnestiena   Director                  0.5 Prepare for UCC session with the mediation.
  16     8/27/2020   Cheng, Earnestiena   Director                  1.5 Participate in mediation session with the mediator and UCC.
  16     8/27/2020   Cheng, Earnestiena   Director                  0.5 Participate in internal meeting re: mediation follow-up and other
                                                                        items.
  16     8/27/2020 Tully, Conor           Sr Managing Dir           0.5 Post mediation debrief with FTI team
  16     8/27/2020 O'Brien, Daniel        Managing Dir              0.5 Post call with team after Mediator Session 1 and asset values
  16     8/31/2020 O'Brien, Daniel        Managing Dir              0.4 Review P&L and BS assumptions on Debtors' financial forecast
                                                                        draft
  16     8/31/2020 O'Brien, Daniel        Managing Dir              0.2 Revisit trustee role candidates proposed and corresponded on same

16 Total                                                       120.0
  18     8/3/2020 Friedland, Scott D.     Sr Managing Dir        0.6 Prepare for weekly call with Sidley Austin, including review of
                                                                     litigation topics, mediation statement, and discovery.
  18      8/3/2020 Cheng, Earnestiena     Director               0.2 Analyze litigation motion to compel outstanding issues.
  18      8/3/2020 Cheng, Earnestiena     Director               0.5 Participate in call with Sidley litigation team re: timelines for
                                                                     investigation requests.
  18      8/4/2020 Cheng, Earnestiena     Director               0.3 Process edits to CLO HoldCo workstreams with Sidley team.
  18     8/10/2020 Friedland, Scott D.    Sr Managing Dir        0.6 Prepare for weekly call with Sidley Austin, including review of
                                                                     litigation and mediation topics.
  18     8/12/2020 Cheng, Earnestiena     Director               0.5 Review Court's order for discovery clarification.
  18     8/13/2020 Cheng, Earnestiena     Director               0.4 Review production related to investigations.
  18     8/17/2020 Friedland, Scott D.    Sr Managing Dir        0.7 Prepare for weekly call with Sidley Austin, including review of
                                                                     litigation topics -- discovery and mediation.
  18     8/24/2020 Friedland, Scott D.    Sr Managing Dir        0.8 Prepare for weekly call with Sidley Austin, including mediation,
                                                                     Hunter Mountain and CLO Holdco related transactions and
                                                                     discovery issues.
  18     8/26/2020 O'Brien, Daniel        Managing Dir           0.4 Call on various theses to support and quantify potential recovery
                                                                     actions on various pre-petition transactions
  18     8/27/2020 Star, Samuel           Sr Managing Dir        0.5 Call with Sidley re: analysis of transactions with principals and
                                                                     related entities 4 years prior to filing.
                 Case 19-34054-sgj11 Doc 1160 Filed 10/09/20          Entered 10/09/20 22:24:54           Page 19 of 25
                                                           EXHIBIT A


Task Date       Name                    Title             Hours       Narrative
 18   8/27/2020 Star, Samuel            Sr Managing Dir           0.6 Review analysis of transactions with principals and related entities 4
                                                                      years prior to filing in preparation for discussions with Sidley.

  18    8/27/2020 Cheng, Earnestiena    Director                  0.3 Prepare for call re: questionable transactions.
  18    8/27/2020 Cheng, Earnestiena    Director                  0.7 Participate in call with Counsel team re: questionable transactions.

  18    8/27/2020 Tully, Conor          Sr Managing Dir           0.8 Call to discuss identifiable transactions
  18    8/28/2020 Star, Samuel          Sr Managing Dir           0.7 Review revised summary of potential causes of action and provide
                                                                      comments to Sidley.
  18    8/28/2020 Star, Samuel          Sr Managing Dir           0.5 Call with Sidley re: potential causes of action and recoverable values.

  18    8/28/2020 O'Brien, Daniel       Managing Dir           0.7 Revisit Hunter Mountain Transaction research in relation to
                                                                   questions posed by Counsel
  18    8/28/2020 O'Brien, Daniel       Managing Dir           1.0 Review and correspond on quantifiable and unquantified
                                                                   transactions and potential causes of action
  18    8/28/2020 Cheng, Earnestiena    Director               1.1 Process edits to questionable transactions master sheet for the
                                                                   mediator.
  18    8/28/2020 Cheng, Earnestiena    Director               0.2 Discuss CLO HoldCo litigation search terms.
  18    8/29/2020 O'Brien, Daniel       Managing Dir           1.0 Internal discussion and emails with Counsel on transactions as a
                                                                   basis for avoidance actions
  18    8/31/2020 Friedland, Scott D.   Sr Managing Dir        0.6 Prepare for weekly call with Sidley Austin, including mediation and
                                                                   litigation topics and review of potential claims summary.
18 Total                                                      13.7
  19     8/3/2020 Star, Samuel          Sr Managing Dir        0.7 Call with team re: deliverables for UCC and workstream status
                                                                   including mediation statement claims analysis, investigations,
                                                                   Trussway, POR issues. liquidation trust structure and agenda for
                                                                   upcoming BOD and UCC calls.
  19     8/3/2020 Tully, Conor          Sr Managing Dir        0.7 Review case update from Sidley on mediation issues and statement

  19     8/3/2020 Tully, Conor          Sr Managing Dir           0.3 Review agenda and key work streams re: case management and
                                                                      planning
  19     8/7/2020 O'Brien, Daniel       Managing Dir              0.4 Access docket and review latest entries on UBS claim and other
                                                                      objections.
  19     8/7/2020 Tully, Conor          Sr Managing Dir           0.9 Review correspondence on mediation statement
  19    8/10/2020 Star, Samuel          Sr Managing Dir           0.6 Call with team re: POR issues workstream projections, employee
                                                                      claims, pending transactions, investigations status, cash flow update
                                                                      and agenda for BOD and UCC calls.
  19    8/10/2020 O'Brien, Daniel       Managing Dir              0.9 Review open items, develop agenda and participate in weekly team
                                                                      meeting on work streams
  19    8/10/2020 Tully, Conor          Sr Managing Dir           0.3 Review agenda and key work streams re: case management and
                                                                      planning
  19    8/17/2020 Star, Samuel          Sr Managing Dir           0.6 Call with team re: workstream status including Litigation Trustee
                                                                      RFP. claims update, investigations, POR issues, mediation and
                                                                      agenda for upcoming BOD and UCC calls.
  19    8/17/2020 O'Brien, Daniel       Managing Dir              0.5 Review open work streams, case developments on plan and develop
                                                                      agenda for team meeting
  19    8/17/2020 O'Brien, Daniel       Managing Dir              0.3 Review counsel's updates to UCC on claims, mediation, proposed
                                                                      transaction and Trustee oversight board
  19    8/17/2020 Tully, Conor          Sr Managing Dir           0.4 Review email updates on comment on same from team
  19    8/17/2020 Tully, Conor          Sr Managing Dir           0.2 Review agenda and key work streams re: case management and
                                                                      planning
  19    8/17/2020 Tully, Conor          Sr Managing Dir           0.4 Review email updates on investments
  19    8/23/2020 Tully, Conor          Sr Managing Dir           0.4 Review case update emails and reply to same
  19    8/24/2020 Star, Samuel          Sr Managing Dir           0.6 Call with team re: POR issues, mediation process, litigation and
                                                                      agenda for UCC call.
  19    8/24/2020 O'Brien, Daniel       Managing Dir              1.3 Review prior UCC reports on transactions by fund type
  19    8/24/2020 O'Brien, Daniel       Managing Dir              0.5 Review work stream status and late prior week developments and
                                                                      write up agenda for weekly standing call
                  Case 19-34054-sgj11 Doc 1160 Filed 10/09/20         Entered 10/09/20 22:24:54           Page 20 of 25
                                                           EXHIBIT A


Task Date       Name                    Title             Hours       Narrative
 19   8/26/2020 O'Brien, Daniel         Managing Dir              0.3 Planning on addressing creditor financial advisor queries, DSI call
                                                                      on draft financial forecast model and avoidance action value

  19     8/26/2020 Tully, Conor         Sr Managing Dir           0.6 Review information in connection with mediation
  19     8/27/2020 Tully, Conor         Sr Managing Dir           0.9 Prepare for mediation
  19     8/31/2020 O'Brien, Daniel      Managing Dir              0.4 Review assumptions on financial forecast pre diligence call with DSI

19 Total                                                      12.2
  20     8/4/2020 Brunner, Ellory       Consultant             1.0 Telephonically attend BOD/UCC meeting.
  20     8/4/2020 O'Brien, Daniel       Managing Dir           1.2 BOD Presentation to UCC on Plan Status and Q/A
  20     8/4/2020 Cheng, Earnestiena    Director               0.7 Participate telephonically in independent directors and UCC call re:
                                                                   plan issues.
  20      8/5/2020 O'Brien, Daniel      Managing Dir           0.7 Participate in BOD/UCC call in which Sidley explained UCC
                                                                   conceptual position to Pachulsky and J. Seery.
  20      8/5/2020 Cheng, Earnestiena   Director               0.8 Participate in independent directors and UC call re: plan and
                                                                   corporate governance issues.
  20      8/6/2020 O'Brien, Daniel      Managing Dir           0.6 Prepare for and participate in weekly diligence call with DSI team on
                                                                   open matters
  20      8/6/2020 Cheng, Earnestiena   Director               0.5 Participate in call with DSI re: plan items, mediation diligence, and
                                                                   outstanding matters.
  20     8/11/2020 Star, Samuel         Sr Managing Dir        0.3 Call with BOD re: pending asset sale and POR timeline.
  20     8/11/2020 O'Brien, Daniel      Managing Dir           0.5 BOD/UCC weekly call participation including asset sale and liqudity
                                                                   update and plan / mediation timing
  20     8/11/2020 Cheng, Earnestiena   Director               0.4 Participate in call with the independent directors re: plan issues.
  20     8/13/2020 Brunner, Ellory      Consultant             0.9 Call with FTI team and DSI to discuss timing of cash flow forecast.

  20     8/13/2020 O'Brien, Daniel      Managing Dir              0.8 Prepare for and participate in call with DSI on open issues
  20     8/17/2020 O'Brien, Daniel      Managing Dir              1.0 Participate in conference call with Debtor and DSI on pending
                                                                      transaction
  20     8/17/2020 Cheng, Earnestiena   Director                  1.0 Participate in call with Highland team and DSI re: proposed
                                                                      transaction
  20     8/18/2020 Star, Samuel         Sr Managing Dir           0.4 Call with BOD re: Trussway sale, POR issues, including claims by
                                                                      class and mediation.
  20     8/18/2020 O'Brien, Daniel      Managing Dir              0.5 Weekly update conference call with Debtors' BoD and UCC
  20     8/18/2020 O'Brien, Daniel      Managing Dir              0.3 Discuss proposed transaction with DSI and correspond with team on
                                                                      same.
  20     8/18/2020   Tully, Conor       Sr Managing Dir           0.4 Partial participation on board call
  20     8/20/2020   O'Brien, Daniel    Managing Dir              0.5 Participation in weekly call with DSI on open issues
  20     8/25/2020   Tully, Conor       Sr Managing Dir           0.4 Partial participation on board call
  20     8/31/2020   O'Brien, Daniel    Managing Dir              0.5 Conference call with DSI on tax due diligence, plan projections and
                                                                      cash flows
  20     8/31/2020 O'Brien, Daniel      Managing Dir              1.2 Conference call with DSI on Financial Forecast model through 2022

20 Total                                                      14.6
  21     8/3/2020 Friedland, Scott D.   Sr Managing Dir        0.9 Participate in weekly call with Sidley Austin, including discussion of
                                                                   litigation topics, discovery and mediation.
  21      8/3/2020 Star, Samuel         Sr Managing Dir        0.9 Call with Sidley re: mediation statement claims analysis,
                                                                   investigations, Trussway, POR issues. liquidation trust structure and
                                                                   agenda for upcoming BOD and UCC calls.
  21      8/3/2020 Sterner, Thomas      Managing Dir           0.3 Participate in weekly call between FTI and Sidley to discuss ongoing
                                                                   workstreams.
  21      8/3/2020 Brunner, Ellory      Consultant             0.8 Participate in weekly call with Sidley to discuss case status and
                                                                   upcoming deliverables.
  21      8/3/2020 O'Brien, Daniel      Managing Dir           1.0 Prepare for and participate in weekly UCC professionals call on plan
                                                                   issues and open items
  21      8/3/2020 Cheng, Earnestiena   Director               0.9 Participate in call with FTI/Sidley team re: proposed transaction,
                                                                   mediation, and plan.
  21      8/4/2020 Tully, Conor         Sr Managing Dir        1.3 Conference call with the Board and the Committee to review Plan
                                                                   and assets
  21      8/4/2020 Tully, Conor         Sr Managing Dir        0.6 Follow up call with the Committee re: Plan issues
                 Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54           Page 21 of 25
                                                            EXHIBIT A


Task Date        Name                    Title             Hours         Narrative
 21     8/4/2020 Brunner, Ellory         Consultant                1.0   Participate in follow-up UCC call with Sidley and FTI professionals
                                                                         following UCC/BOD call as requested by a member of the
                                                                         Committee
 21      8/4/2020 O'Brien, Daniel        Managing Dir              1.0   Post-call with UCC and counsel on plan issues arising from BOD
                                                                         presentation
 21      8/4/2020 Cheng, Earnestiena     Director                  1.0    Participate in UCC meeting to catch-up after independent directors
                                                                         call re: plan issues.
 21      8/5/2020 Tully, Conor           Sr Managing Dir           0.7   Committee conference call to discuss the Plan structure and recent
                                                                         discussions with the Board
 21      8/5/2020 Tully, Conor           Sr Managing Dir           0.6   Conference call with the Board and counsel
 21      8/5/2020 Brunner, Ellory        Consultant                0.8   Participate in weekly UCC call to discuss Committee Response to
                                                                         Debtor's plan terms.
 21      8/5/2020 O'Brien, Daniel        Managing Dir              0.5   Team call on status update and catch up with Sidley
 21      8/5/2020 O'Brien, Daniel        Managing Dir              0.8   Participate in weekly UCC call on plan issues including
                                                                         releases/excuplations
 21      8/5/2020 Cheng, Earnestiena     Director                  0.8    Participate in UCC meeting to catch-up after independent directors
                                                                         call re: plan issues.
 21      8/5/2020 Tully, Conor           Sr Managing Dir           0.5   Professionals call with FTI and Sidley to progress mediation
                                                                         statement and Plan issues
 21      8/6/2020 Cheng, Earnestiena     Director                  0.2    Participate in call with Counsel re: asset summary analysis
 21      8/8/2020 Tully, Conor           Sr Managing Dir           0.9   Review updates from counsel and team re: mediation
 21     8/10/2020 Friedland, Scott D.    Sr Managing Dir           0.6   Participate in weekly call with Sidley Austin, including discussion of
                                                                         litigation and mediation topics.
 21     8/10/2020 Star, Samuel           Sr Managing Dir           0.7   Call with Sidley re: POR issues workstream projections, employee
                                                                         claims, pending transactions, investigations status, cash flow update
                                                                         and agenda for BOD and UCC calls.
 21     8/10/2020 Sterner, Thomas        Managing Dir              0.3   Participate in weekly call between FTI and Sidley to discuss ongoing
                                                                         workstreams.
 21     8/10/2020 Brunner, Ellory        Consultant                0.8   Participate in weekly catch-up call with Sidley to discuss case status
                                                                         and outstanding deliverables.
 21     8/10/2020 O'Brien, Daniel        Managing Dir              0.7   Prepare for and participate in UCC professionals call on Plan and
                                                                         other issues
 21     8/10/2020 Cheng, Earnestiena     Director                  1.0    Prepare for call with FTI/Counsel re: contracts analysis, discovery
                                                                         requests, and other items.
 21     8/10/2020   Tully, Conor         Sr Managing Dir           0.6   Conference call with FTI and Sidley to discuss case status
 21     8/11/2020   Tully, Conor         Sr Managing Dir           0.4   Weekly conference call with the Board and the Committee
 21     8/12/2020   Star, Samuel         Sr Managing Dir           0.4   Call with UCC re: POR issues and mediation.
 21     8/12/2020   Tully, Conor         Sr Managing Dir           0.5   Review updates from team and counsel re: mediation
 21     8/12/2020   Tully, Conor         Sr Managing Dir           1.0   Committee conference call re: mediation and plan issues
 21     8/12/2020   Cheng, Earnestiena   Director                  0.4    Prepare for UCC call re: materials sent out.
 21     8/12/2020   Cheng, Earnestiena   Director                  0.4    Participate in pre-call with FTI/Sidley team re: UCC call touching
                                                                         on plan and other items
 21     8/12/2020 Cheng, Earnestiena     Director                  1.0    Participate in UCC call re: plan developments, mediation timeline,
                                                                         and other items.
 21     8/12/2020 Tully, Conor           Sr Managing Dir           0.3   Precall with Sidley and FTI teams to review and discuss agenda

 21     8/13/2020 Cheng, Earnestiena     Director                  0.5 Participate in call with DSI re: plan and mediation diligence and
                                                                       other items.
 21     8/17/2020 Friedland, Scott D.    Sr Managing Dir           0.9 Participate in weekly call with Sidley Austin, including discussion of
                                                                       litigation topics.
 21     8/17/2020 Star, Samuel           Sr Managing Dir           0.7 Call with Sidley re: pending transactions, Litigation Trustee RFP.
                                                                       claims update, investigations, POR issues, mediation and agenda for
                                                                       upcoming BOD and UCC calls.
 21     8/17/2020 Brunner, Ellory        Consultant                0.9 Participate in weekly call with internal FTI team and Sidley to
                                                                       discuss case status and outstanding deliverables.
 21     8/17/2020 O'Brien, Daniel        Managing Dir              0.5 Participate in weekly UCC professionals call on work streams
 21     8/17/2020 Cheng, Earnestiena     Director                  0.8 Participate in call with FTI/Counsel re: proposed transaction, Plan
                                                                       updates, mediation updates, and other items.
 21     8/17/2020 Cheng, Earnestiena     Director                  0.1 Discuss claims and materials for UCC with Sidley team.
                Case 19-34054-sgj11 Doc 1160 Filed 10/09/20            Entered 10/09/20 22:24:54           Page 22 of 25
                                                          EXHIBIT A


Task Date       Name                   Title             Hours         Narrative
 21   8/18/2020 Cheng, Earnestiena     Director                  0.4    Participate in call with UCC and directors re: asset sales processes,
                                                                       Plan issues, and other items.
 21    8/19/2020 Friedland, Scott D.   Sr Managing Dir           0.3   Participate in call with Sidley Austin to prepare for call with
                                                                       Unsecured Creditors Committee, including litigation topics.
 21    8/19/2020 Star, Samuel          Sr Managing Dir           0.3   Call with UCC re: mediator discussions, cash forecast, discovery
                                                                       process and POR issues.
 21    8/19/2020 Star, Samuel          Sr Managing Dir           0.2   Call with Sidley re: agenda for UCC call.
 21    8/19/2020 Tully, Conor          Sr Managing Dir           0.2   Conference call with committee professionals re: case status
 21    8/19/2020 O'Brien, Daniel       Managing Dir              0.4   Prepare for and participate in Weekly UCC call on plan issues and
                                                                       liqudity
 21    8/19/2020 Cheng, Earnestiena    Director                  0.3    Participate in call with Sidley team re: plan structure, mediation,
                                                                       liquidity, and discovery.
 21    8/19/2020 Tully, Conor          Sr Managing Dir           0.3   Committee weekly conference call to discuss mediation, recent
                                                                       hearing and other matters
 21    8/19/2020 O'Brien, Daniel       Managing Dir              0.4   Prepare for and participate in pre-call with UCC counsel on plan
                                                                       issues and deliverables for UCC meeting
 21    8/21/2020 Cheng, Earnestiena    Director                  0.4    Participate in call with DSI team re: proposed transaction, contracts
                                                                       analysis, and other items.
 21    8/24/2020 Friedland, Scott D.   Sr Managing Dir           0.7   Participate in weekly call with Sidley Austin, including discussion of
                                                                       mediation, Hunter Mountain related transactions, CLO Holdco
                                                                       related transactions, discovery issues and status of other areas of
                                                                       investigation.
 21    8/24/2020 Star, Samuel          Sr Managing Dir           0.5   Call with Sidley re: POR issues, mediation process, litigation and
                                                                       agenda for UCC call.
 21    8/24/2020 Tully, Conor          Sr Managing Dir           0.7   Call with counsel and team to discuss mediator initial call recap
 21    8/24/2020 Sterner, Thomas       Managing Dir              0.3   Participate in weekly call between FTI and Sidley to discuss ongoing
                                                                       workstreams.
 21    8/24/2020 O'Brien, Daniel       Managing Dir              1.7   Post call with team on results of discussions with Mediator and
                                                                       review of transactions post petition for failed monetizations
 21    8/24/2020 O'Brien, Daniel       Managing Dir              0.8   Conference with Sidley on required update to Mediators on asset
                                                                       values and claims
 21    8/24/2020 O'Brien, Daniel       Managing Dir              0.8   Prepare for and participate in weekly standing conference call with
                                                                       Sidley on plan, mediation and other work streams
 21    8/24/2020 Cheng, Earnestiena    Director                  0.7    Participate in call with FTI/Sidley teams re: mediation, plan
                                                                       progress, and other items.
 21    8/24/2020 Tully, Conor          Sr Managing Dir           0.6   Weekly professionals call to review and discuss committee agenda
                                                                       and case status
 21    8/26/2020 Friedland, Scott D.   Sr Managing Dir           0.5   Participate in call with Sidley Austin to prepare for call with
                                                                       Unsecured Creditors Committee, including mediation and litigation
                                                                       topics.
 21    8/26/2020 Star, Samuel          Sr Managing Dir           0.9   Call with UCC re: POR issues, mediation and litigation discovery.

 21    8/26/2020 Star, Samuel          Sr Managing Dir           0.5 Call with Sidley re: agenda for UCC call including POR issues,
                                                                     mediation, propsed transaction and litigation discovery.
 21    8/26/2020   Tully, Conor        Sr Managing Dir           0.8 Weekly UCC call
 21    8/26/2020   O'Brien, Daniel     Managing Dir              1.0 Weekly UCC conference call pre mediation
 21    8/26/2020   O'Brien, Daniel     Managing Dir              0.5 Pre-call with Sidley on mediator package
 21    8/26/2020   Tully, Conor        Sr Managing Dir           0.5 Committee pre-call to discuss agenda with Sidley and FTI teams

 21    8/27/2020 Tully, Conor          Sr Managing Dir           1.0 Mediation session with committee, counsel and mediator team
 21    8/27/2020 O'Brien, Daniel       Managing Dir              0.7 Conference with Sidley on quantifiable transfers and transactions
                                                                     and thesis for avoidance actions
 21    8/28/2020 O'Brien, Daniel       Managing Dir              0.5 Call with Sidley on form of deliverable to UCC on transactions in 4
                                                                     years prior to petition
 21    8/31/2020 Friedland, Scott D.   Sr Managing Dir           0.8 Participate in weekly call with Sidley Austin, including discussion of
                                                                     mediation an litigation topics.
 21    8/31/2020 Tully, Conor          Sr Managing Dir           0.7 Conference call with FTI team re: case status and mediation
 21    8/31/2020 Tully, Conor          Sr Managing Dir           0.7 Call with counsel and team to discuss mediator initial call recap
 21    8/31/2020 Tully, Conor          Sr Managing Dir           0.3 Review correspondence with team re: liquidating trustee candidates
                                                                     and prep for committee call
                  Case 19-34054-sgj11 Doc 1160 Filed 10/09/20         Entered 10/09/20 22:24:54          Page 23 of 25
                                                           EXHIBIT A


Task Date       Name                    Title             Hours    Narrative
 21   8/31/2020 Tully, Conor            Sr Managing Dir        0.6 Committee professionals call (FTI / Sidley) to review and discuss
                                                                   mediation
  21     8/31/2020 O'Brien, Daniel      Managing Dir           0.5 Participate in weekly UCC professionals call with Sidley on open
                                                                   items
21 Total                                                      49.5
  22     8/3/2020 Brunner, Ellory       Consultant             1.0 Participate in weekly internal FTI team meeting to discuss upcoming
                                                                   case dates and deliverables.
  22      8/3/2020 O'Brien, Daniel      Managing Dir           1.5 Prepare for, develop agenda, correspond and participate in weekly
                                                                   FTI team meeting on work streams
  22      8/3/2020 Cheng, Earnestiena   Director               0.5 Participate in internal meeting re: proposed transaction, mediation,
                                                                   and plan.
  22      8/3/2020 Tully, Conor         Sr Managing Dir        0.5 FTI team planning / organization call re: priority work streams
  22      8/3/2020 Sterner, Thomas      Managing Dir           0.4 Participate in weekly FTI team strategy call.
  22     8/10/2020 Brunner, Ellory      Consultant             1.0 Participate in weekly internal FTI call to discuss upcoming case
                                                                   milestones and outstanding deliverables.
  22     8/10/2020 Cheng, Earnestiena   Director               0.5 Participate in call with internal team re: plan structure, mediation,
                                                                   and other outstanding workstreams.
  22     8/10/2020   Tully, Conor       Sr Managing Dir        0.5 Weekly call with FTI team to review priorities and work plan
  22     8/10/2020   Sterner, Thomas    Managing Dir           0.5 Participate in weekly FTI team strategy call.
  22     8/12/2020   Tully, Conor       Sr Managing Dir        0.4 Review case status and discuss same with internal FTI team.
  22     8/13/2020   Brunner, Ellory    Consultant             0.2 Call with internal FTI team to discuss case progression following
                                                                   UCC meeting.
  22     8/17/2020 Tully, Conor         Sr Managing Dir        0.9 Weekly professionals call to review and discuss committee agenda
                                                                   and case status
  22     8/17/2020 Brunner, Ellory      Consultant             1.0 Participate in weekly internal FTI call to discuss upcoming case
                                                                   dates and outstanding work stream deliverables.
  22     8/17/2020 O'Brien, Daniel      Managing Dir           0.6 Participate in weekly FTI team meeting on open matters
  22     8/17/2020 Cheng, Earnestiena   Director               0.6 Participate in internal meeting re: proposed transaction, RFP mark-
                                                                   up, and other items.
  22     8/17/2020 Brunner, Ellory      Consultant             0.3 Call with internal FTI team to discuss upcoming PTO to ensure
                                                                   staffing coverage; update and distribute calendar to team on same.

  22     8/21/2020 Cheng, Earnestiena   Director                  1.6 Follow up with Sidley, internal, and DSI teams re: follow-up items
                                                                      after DSI call.
  22     8/24/2020 O'Brien, Daniel      Managing Dir              0.6 Participation in weekly FTI standing call on open items and planning
                                                                      next steps
  22     8/24/2020 Cheng, Earnestiena   Director                  0.8 Participate in internal call re: mediation, plan progress, and other
                                                                      items.
  22     8/24/2020 Tully, Conor         Sr Managing Dir           0.7 Conference call with FTI team re: case status and work plan
  22     8/24/2020 Sterner, Thomas      Managing Dir              0.4 Participate in weekly FTI team strategy call.
  22     8/26/2020 O'Brien, Daniel      Managing Dir              0.5 Call with Grant Thornton on follow up questions on fund waterfall
                                                                      and schedule of investments
  22     8/31/2020 O'Brien, Daniel      Managing Dir              0.7 Prepare for and participate in weekly FTI team call on open items

22 Total                                                      15.7
  24     7/29/2020 Brunner, Ellory      Consultant             1.5 Update draft June fee application to include additional voluntary
                                                                   discount and send to internal FTI team for review.
  24      8/3/2020 Tully, Conor         Sr Managing Dir        1.4 Review June monthly fee statement.
  24      8/4/2020 Brunner, Ellory      Consultant             0.5 Update June fee application with comments from FTI team prior to
                                                                   sending to Sidley.
  24      8/6/2020 Brunner, Ellory      Consultant             1.0 Process edits to June fee application from FTI team and send to
                                                                   Sidley for distribution to the Committee prior to filing.
  24      8/6/2020 Cheng, Earnestiena   Director               0.8 Review fee statement draft.
  24     8/13/2020 Brunner, Ellory      Consultant             2.1 Prepare July fee application exhibits.
  24     8/17/2020 Brunner, Ellory      Consultant             2.0 Update July fee application and send to FTI team for initial review.

  24     8/17/2020 O'Brien, Daniel      Managing Dir           1.0 Commenced July fee application review.
  24     8/21/2020 O'Brien, Daniel      Managing Dir           1.1 Review of July fee application and provide edits on same.
24 Total                                                      11.4
                    Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54         Page 24 of 25
                                                               EXHIBIT A


Task Date        Name                       Title             Hours         Narrative
 27     8/3/2020 Brunner, Ellory            Consultant                1.5   Review 79 items from the Debtor's 67th document productions,
                                                                            distribute summary memorandum to team, and update internal
                                                                            information request tracker.
  27        8/3/2020 Brunner, Ellory        Consultant                1.5   Review Debtor's 66th document production, send summary
                                                                            memorandum to FTI team, and update internal information request
                                                                            tracker.
  27        8/3/2020 Brunner, Ellory        Consultant                0.2   Call with FTI team to discuss UCC diligence list for DSI and
                                                                            outstanding items.
  27        8/3/2020 Brunner, Ellory        Consultant                1.9   Review data production from DSI and map against original diligence
                                                                            list provided. Provide comments on same to internal FTI team for
                                                                            discussion.
  27        8/6/2020 O'Brien, Daniel        Managing Dir              0.3   Review work streams and related information requests outstanding.

  27       8/17/2020 Brunner, Ellory        Consultant                1.5 Review DSI's document production in response to proposed
                                                                          transaction, send summary memorandum to internal FTI team on
                                                                          same.
  27       8/31/2020 O'Brien, Daniel        Managing Dir              0.8 Review 68th document production on Carey, CCS Medical,
                                                                          Trussway, Omnimax and Cornerstone valuation reports.
27 Total                                                              7.7
  28     8/3/2020 Cheng, Earnestiena        Director                  0.4 Send out agenda re: proposed transaction, mediation, and plan.
  28     8/4/2020 Brunner, Ellory           Consultant                0.8 Review final mediation statement materials as provided to Sidley.

  28        8/5/2020 Brunner, Ellory        Consultant                2.1 Draft summary memorandum for FTI team to highlight Committee's
                                                                          response to the Debtor's plan and major topics of contention.

  28        8/5/2020 Cheng, Earnestiena     Director                  0.2 Review summary memorandum re: recent UCC calls.
  28        8/6/2020 Cheng, Earnestiena     Director                  0.4 Prepare agenda for call with DSI re: plan items, mediation diligence,
                                                                          and outstanding matters.
  28       8/10/2020 Brunner, Ellory        Consultant                0.3 Update internal PTO calendar to ensure staffing coverage.
  28       8/13/2020 Brunner, Ellory        Consultant                0.7 Review disclosure statement for liquidation analysis and financial
                                                                          projections.
  28       8/14/2020 Brunner, Ellory        Consultant                0.3 Correspond with J. Hoffman (Sidley) regarding CNO's for FTI's May
                                                                          fee application and second interim fee application.
  28       8/17/2020 Cheng, Earnestiena     Director                  0.4 Prepare agenda for internal and FTI/Sidley call re: plan update,
                                                                          proposed transactions, litigation, and other items.
  28       8/17/2020 Cheng, Earnestiena     Director                  0.5 Prepare for internal call with FTI team re: proposed transaction, RFP
                                                                          mark-up, and other items.
  28       8/19/2020 Tully, Conor           Sr Managing Dir           0.2 Review hearing update and work plan re: next steps
  28       8/20/2020 Cheng, Earnestiena     Director                  0.3 Prepare agenda for FTI/DSI call re: proposed transaction, contracts
                                                                          analysis, and other items.
  28       8/24/2020   Tully, Conor         Sr Managing Dir           0.2 Review agenda re: case status and work plan
  28       8/24/2020   Cheng, Earnestiena   Director                  0.3 Create agenda for internal and FTI/Sidley meetings.
  28       8/24/2020   Cheng, Earnestiena   Director                  0.5 Prepare for internal and FTI/Sidley calls.
  28       8/31/2020   Tully, Conor         Sr Managing Dir           0.2 Review agenda re: case status and work plan
28 Total                                                              7.8
  30        8/3/2020 Star, Samuel           Sr Managing Dir           0.3 Compare Debtors 6/30 asset value summary vs MOR and list
                                                                          questions for team.
  30        8/6/2020 O'Brien, Daniel        Managing Dir              0.8 Review schedule of fund, security and REIT investments and marks
                                                                          as of 6/30
  30       8/11/2020 Tully, Conor           Sr Managing Dir           0.5 Review update emails from FTI team and recent sale activity in
                                                                          Jefferies account
  30       8/20/2020 O'Brien, Daniel        Managing Dir              0.9 Fund asset listing review and explanations of differences from
                                                                          schedule of investments as of 6/30
30 Total                                                              2.5
  32     8/3/2020 Cheng, Earnestiena        Director                  0.2 Respond to requests from creditors related to potential transaction.

  32       8/10/2020 Cheng, Earnestiena     Director                  0.7 Participate in call with FTI/Counsel re: plan structure, planning for
                                                                          upcoming meetings, contracts analysis, and other items.
  32       8/14/2020 O'Brien, Daniel        Managing Dir              0.2 Research Main Street public funding source in relation to loan
                                                                          application
                  Case 19-34054-sgj11 Doc 1160 Filed 10/09/20             Entered 10/09/20 22:24:54           Page 25 of 25
                                                             EXHIBIT A


Task Date       Name                      Title             Hours         Narrative
 32   8/14/2020 O'Brien, Daniel           Managing Dir              1.6   Review memorandum and files on proposed transaction
 32   8/14/2020 O'Brien, Daniel           Managing Dir              0.7   Review proposed settlement agreement and Houlihan Lokey
                                                                          Valuation reports
  32     8/14/2020 O'Brien, Daniel        Managing Dir              1.3   Review cap structure and share register files and zip files provided
                                                                          by DSI on potential transaction.
  32     8/17/2020 Cheng, Earnestiena     Director                  0.9    Analyze proposed transaction outline and other items ahead of call
                                                                          with FTI/Sidley team.
  32     8/17/2020 Cheng, Earnestiena     Director                  1.8    Prepare for call by reviewing proposed transaction materials.
  32     8/17/2020 Cheng, Earnestiena     Director                  0.5    Discuss proposed transaction with DSI team following call with
                                                                          Highland team.
  32     8/17/2020 Cheng, Earnestiena     Director                  0.3    Discuss proposed transaction and cash flow with FTI team.
  32     8/17/2020 Cheng, Earnestiena     Director                  1.0    Analyze and respond to queries from Sidley team re: proposed
                                                                          transaction.
  32     8/18/2020 Star, Samuel           Sr Managing Dir           0.7   Review proposed transaction and distributions to related entities and
                                                                          list follow ups for team.
  32     8/18/2020 O'Brien, Daniel        Managing Dir              0.4   Discuss potential transaction with internal team.
  32     8/18/2020 Cheng, Earnestiena     Director                  1.4    Analyze details of proposed transaction based on queries from
                                                                          internal team.
  32     8/18/2020 Cheng, Earnestiena     Director                  0.3    Discuss latest details of proposed transaction based on new
                                                                          information from DSI.
  32     8/19/2020 Star, Samuel           Sr Managing Dir           0.1   Review revised terms of potential transaction and list follow ups for
                                                                          team.
  32     8/19/2020 O'Brien, Daniel        Managing Dir              0.7   Review of potential transaction information, impact for case and
                                                                          internal correspondence on same
  32     8/19/2020 Cheng, Earnestiena     Director                  1.1    Analyze latest change to proposed transaction as provided by DSI.

  32     8/20/2020 Star, Samuel           Sr Managing Dir           0.3 Evaluate proposed transaction economics.
  32     8/20/2020 O'Brien, Daniel        Managing Dir              0.2 Review updates on potential transaction
  32     8/20/2020 Cheng, Earnestiena     Director                  0.3 Provide questions to DSI team re: updates to proposed transaction.

  32     8/20/2020   Cheng, Earnestiena   Director                  0.5    Discuss proposed transaction with DSI team.
  32     8/20/2020   Cheng, Earnestiena   Director                  0.8    Prepare update of proposed transaction for internal team.
  32     8/21/2020   Star, Samuel         Sr Managing Dir           0.2   Develop deliverable to UCC re: revised transaction proposal.
  32     8/21/2020   O'Brien, Daniel      Managing Dir              1.2   Review potential transaction update to UCC, supporting analysis and
                                                                          discussed amendments on same
  32     8/21/2020 Cheng, Earnestiena     Director                  0.5    Follow up with DSI team re: proposed transaction.
  32     8/21/2020 Cheng, Earnestiena     Director                  0.7    Follow up with Sidley team re: proposed transaction steps.
  32     8/21/2020 Cheng, Earnestiena     Director                  1.0    Continue to diligence proposed transaction with questions of Sidley
                                                                          and discussions with DSI.
  32     8/21/2020 Cheng, Earnestiena     Director                  2.0    Create draft of UCC update re: proposed transaction.
  32     8/22/2020 O'Brien, Daniel        Managing Dir              0.4   Discuss with DSI and correspond on conditionality and other facets
                                                                          of proposed transaction
  32     8/22/2020 Cheng, Earnestiena     Director                  0.9    Revise draft of UCC update re: proposed transaction to reflect
                                                                          comments from internal team
  32     8/24/2020 Cheng, Earnestiena     Director               0.5       Review ownership structure involved in proposed transaction.
32 Total                                                        23.4
Grand Total                                                    350.0
